DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 01/25/2022.
Claims 1-30 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-30 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10, 12-20, 24-26 and 29-30 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Tang (US 2021/0014927 A1).
Regarding claim 1, Tang teaches a method of wireless communication at a user equipment (UE), comprising: 
receiving a configuration from a base station comprising a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station (a first terminal device receiving a first configuration information sent by the network device (corresponding to base station), wherein the first configuration information is used to indicate the offset value and predetermined state value are number of DRX cycle (example N=4), there are 4 sequence of DRX cycle in DRX indication signal cycle  and sequence number implement in internal logic see Tang: ¶[0089]; ¶[0091]; Fig.5, Fig.3 steps 310-330; ¶[0127]), wherein the DRX operation comprises a plurality of DRX cycles (M DRX cycles in DRX indication cycle see Tang: Fig.5), and 
monitoring for communication from the base station based on the sequence of predetermined configuration parameters for the DRX operation (first terminal device detect for communication from the network device based on DRX configuration information include offset value “In 320, a first terminal device detects, during or before the target DRX cycle, a DRX indication signal sent by a network device” see Tang: ¶[0066-0067]; Fig.3 step 330). 
Regarding claim 2, Tang taught the method of claim 1 as described hereinabove. Tang further teaches wherein the sequence of predetermined configuration parameters comprises a sequence of beams for patterns of movement in relation with the base station (DRX cycles include offset value that corresponding to DRX configuration see Tang: Fig.3 steps 320-330; Fig.5), at least one beam in the sequence of beams being indicated for the UE to use during a WUS occasion or a DRX on duration of each DRX cycle comprised in the plurality of DRX cycles (wakeup or sleeps during the active period of the M DRX cycle see Tang: Fig.3 step 330; Fig.5).  
Regarding claim 3, Tang taught the method of claim 1 as described hereinabove. Tang further teaches wherein the sequence of predetermined configuration parameters comprises time intervals between adjacent wake up signal (WUS) occasions or adjacent DRX ON durations comprised in the plurality of DRX cycles (a network device may simultaneously indicate the wake-up and sleep of a plurality of terminal devices belonging to one of the multiple device groups, where each wakeup and sleep according to the indication of the DRX indication signal see Tang: ¶0100]). 
Regarding claim 4, Tang taught the method of claim 3 as described hereinabove. Tang further teaches wherein the time intervals are non-uniform or at least a subset of the time intervals are uniform (subset corresponding to N DRX cycles “The plurality of terminal devices in the device group may be further divided into N subsets, the N subsets corresponding to N DRX cycles in the DRX indication signal cycle” see Tang: ¶[0100-0101]).  
Regarding claim 8, Tang taught the method of claim 1 as described hereinabove. Tang further comprising: receiving at least one of a wake up signal (WUS) from the base station in association with a DRX ON duration or a control channel from the base station during the DRX ON duration or transmitting a scheduling request to the base station for uplink transmission (DRX indication signal include the wake up or sleep configuration “the DRX indication signal is used to indicate that multiple terminal devices including the first terminal device, wake up or sleep during an active period of M DRX cycles after the moment when the DRX indication signal is detected” see Tang: ¶[0097]; Fig.3 step 320); and 
receiving an indication of an additional sequence of predetermined configuration parameters for downlink data reception or uplink data transmission (DRX indication signal include first and second configuration information “a DRX indication signal related to the paging message may be notified by a network device to a first terminal device related configuration information, such as the first configuration information and/or the second configuration information, by using RRC signaling during the power-on and attachment process” see Tang: ¶[0095]).
Regarding claim 9, Tang taught the method of claim 8 as described hereinabove. Tang further teaches wherein the sequence of predetermined configuration parameters for the DRX operation corresponds to a longer amount of time than the additional sequence of predetermined configuration parameters for the downlink data reception or the uplink data transmission (SFN number of system frame and length based on DRX indication signal to determined length longer or shorter length see Tang: ¶[0074-0076]).
Regarding claim 10, Tang taught the method of claim 8 as described hereinabove. Tang further teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a denser sequence of predetermined configuration parameters than the sequence of predetermined configuration parameters for the DRX operation (wherein the first configuration information is used to indicate the offset value and predetermined state value are number of DRX cycle (example N=4), there are 4 sequence of DRX cycle in DRX indication signal cycle  and sequence number implement in internal logic see Tang: ¶[0089]; ¶[0091]; Fig.5, Fig.3 steps 310-330; ¶[0127]).
Regarding claim 12, Tang taught the method of claim 8 as described hereinabove. Tang further comprising: receiving downlink data from the base station or transmitting uplink data to the base station for a duration of time based on the additional sequence of predetermined configuration parameters (DRX indication signal include second configuration information “a DRX indication signal related to the paging message may be notified by a network device to a first terminal device related configuration information, such as the first configuration information and/or the second configuration information, by using RRC signaling during the power-on and attachment process” see Tang: ¶[0095]); and030284.1827540Qualcomm Ref. No. 193441 returning to monitoring for communication from the base station based on the sequence of predetermined configuration parameters for the DRX operation following the duration of time (detect during or before the target DRX cycle for M DRX cycles see Tang: Fig.3 Step 320).
Regarding claim 13, Tang taught the method of claim 1 as described hereinabove. Tang further teaches wherein the UE applies the sequence of predetermined configuration parameters for the DRX operation during a wake up signal (WUS) occasion or a DRX ON duration of each DRX cycle (In 330, a first terminal device wakes up or sleeps during the active period of the M DRX cycles after the moment when the DRX indication signal is detected, according to the DRX indication signal see Tang: ¶[0068]).  
Regarding claim 14, Tang taught the method of claim 1 as described hereinabove. Tang further teaches wherein the UE applies the sequence of predetermined configuration parameters for the DRX operation in a repeated manner or for an indicated duration of time (wakeup of sleeps during the active period of the M DRX cycles see Tang: Fig.3 step 330; ¶[0068-0069]).
Regarding claim 15, claim 15 is rejected for the same reason as claim 1 as set forth hereinabove. 
Regarding claim 16, Tang teaches a method of wireless communication at a base station, comprising: 
 configuring a user equipment (UE) with a sequence of predetermined configuration parameters for discontinuous reception (DRX) operation based on predetermined state changes for the UE with relation to a communication link with the base station (a first terminal device receiving a first configuration information sent by the network device (corresponding to base station), wherein the first configuration information is used to indicate the offset value and predetermined state value are number of DRX cycle (example N=4), there are 4 sequence of DRX cycle in DRX indication signal cycle  and sequence number implement in internal logic see Tang: ¶[0089]; ¶[0091]; Fig.5, Fig.3 steps 310-330; ¶[0127]), wherein the DRX operation comprises a plurality of DRX cycles (M DRX cycles in DRX indication cycle see Tang: Fig.5), and 
transmitting communication to the UE based on the sequence of predetermined configuration parameters for the DRX operation  (transmitting from the network device to UE based on DRX configuration information include offset value “In 320, a first terminal device detects, during or before the target DRX cycle, a DRX indication signal sent by a network device” see Tang: ¶[0066-0067]; Fig.3 step 330).
Regarding claim 17, claim 17 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claim 18, claim 18 is rejected for the same reason as claim 3 as set forth hereinabove. 
Regarding claim 19, Tang taught the method of claim 18 as described hereinabove. Tang further teaches wherein the time intervals are non-uniform (system frame number are configured see Tang: ¶[0074-0076]).
Regarding claim 20, Tang taught the method of claim 18 as described hereinabove. Tang further teaches wherein at least a subset of the time intervals are uniform (subset corresponding to N DRX cycles “The plurality of terminal devices in the device group may be further divided into N subsets, the N subsets corresponding to N DRX cycles in the DRX indication signal cycle” see Tang: ¶[0100-0101]).
Regarding claim 24, claim 24 is rejected for the same reason as claim 8 as set forth hereinabove. 
Regarding claim 25, claim 25 is rejected for the same reason as claim 9 as set forth hereinabove. 
Regarding claim 26, claim 26 is rejected for the same reason as claim 10 as set forth hereinabove. 
Regarding claim 29, claim 29 is rejected for the same reason as claim 12 as set forth hereinabove. 
Regarding claim 30, claim 30 is rejected for the same reason as claim 16 as set forth hereinabove. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11, 21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2021/0014927 A1) in view of Kim (US 2019/0230569 A1).
Regarding claim 5, Tang taught the method of claim 3 as described hereinabove. Tang does not explicitly teaches wherein the time intervals are based on a distance between adjacent base stations or adjacent remote radio heads along a predetermined path for the UE.
However, Kim teaches wherein the time intervals are based on a distance between adjacent base stations or adjacent remote radio heads along a predetermined path for the UE (mobility support procedure based on the distance between the XDU “A path between the XDU located in the movement path of the mobile XDU and the mobile XDU may be configured, and a path between an XDU located within a predetermined distance from the mobile XDU (e.g., another XDU belonging to a local area to which the mobile XDU belongs) and the mobile XDU may be configured “see ¶[0203-0204]) in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Tang to include (or to use, etc.) the wherein the time intervals are based on a distance between adjacent base stations or adjacent remote radio heads along a predetermined path for the UE as taught by Kim in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
Regarding claim 11, Tang taught the method of claim 8 as described hereinabove. Tang does not explicitly teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information, wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers.  
However, Kim teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information (channel status indicator and beam indexes see Kim: ¶[0254-0255]), wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers (perform demodulation and decoding operation on beam on the control information see Kim: ¶[0253]) in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Tang to include (or to use, etc.) the wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information, wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers as taught by Kim in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
Regarding claim 11, the modified Panecki taught the method of claim 8 as described hereinabove. The modified Panecki does not explicitly teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information, wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers.  
However, Kim teaches wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information (channel status indicator and beam indexes see Kim: ¶[0254-0255]), wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers (perform demodulation and decoding operation on beam on the control information see Kim: ¶[0253]) in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Panecki to include (or to use, etc.) the wherein the additional sequence of predetermined configuration parameters for the downlink data reception by the UE or the uplink data transmission from the UE comprises a sequence of channel state information, wherein the sequence of channel state information comprises at least one of a sequence of modulation and coding schemes, a sequence of precoding schemes, or a sequence of a number of multiple input multiple output layers as taught by Kim in order to support mobility of a communication node in an Xhaul network supporting communications between an access network and a core network (see Kim: ¶[0006]).
Regarding claim 21, claim 21 is rejected for the same reason as claim 5 as set forth hereinabove. 
Regarding claim 27, claim 27 is rejected for the same reason as claim 11 as set forth hereinabove. 
Regarding claim 28, claim 28 is rejected for the same reason as claim 11 as set forth hereinabove. 
Claims 6-7 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2021/0014927 A1) in view of Panecki et al. (EP 2,779,745 A1).
Regarding claim 6, Tang taught the method of claim 1 as described hereinabove. Tang further teaches wherein the sequence of predetermined configuration parameters comprises signal strength information corresponding to a wake up signal (WUS) occasion or DRX ON duration of each DRX cycle comprised in the plurality of DRX cycle.
However, Panecki teaches the wherein the sequence of predetermined configuration parameters comprises signal strength information corresponding to a wake up signal (WUS) occasion or DRX ON duration of each DRX cycle comprised in the plurality of DRX cycle (Reference signal Received power (RSRP) and Reference signal received Quality (RSRQ) see Panecki: ¶[0042-0044]) in order to improve the mobility measurement of a user equipment (see Panecki: ¶[0002]). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Tang to include (or to use, etc.) the wherein the sequence of predetermined configuration parameters comprises signal strength information corresponding to a wake up signal (WUS) occasion or DRX ON duration of each DRX cycle comprised in the plurality of DRX cycle as taught by Panecki in order to improve the mobility measurement of a user equipment (see Panecki: ¶[0002]).
Regarding claim 7, the modified Tang taught the method of claim 6 as described hereinabove. Tang further teaches wherein the signal strength information comprises automatic gain control (AGC) parameters for the WUS occasion or the DRX ON duration of each DRX cycle comprised in the plurality of DRX cycles (low-mobility sate for lowering the frequency of cell measurement see Panecki: ¶[0033-0034]) in order to improve the mobility measurement of a user equipment (see Panecki: ¶[0002]).
Regarding claim 22, claim 22 is rejected for the same reason as claim 6 as set forth hereinabove. 
Regarding claim 23, claim 23 is rejected for the same reason as claim 7 as set forth hereinabove. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


November 18, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478